DETAILED ACTION
The present application, filed on 07/08/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/08/2019.
Claims 1-10 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "service holes" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 4-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (KR 100783964).
Regarding claim 1, Seo discloses {Figures 4-8} an apparatus comprising: a cover structure {14} located between an outer panel {20} of a vehicle door {“door”} and an inner panel {24} of the vehicle door, the cover structure {14} having an inboard surface with a sloped 
Regarding claim 2, Seo discloses {Figures 4-8} the inside handle {204} is rigidly attached to the inner panel {202}; and the outer panel {104} of the vehicle door {102}.
Regarding claim 4, Seo discloses {Figures 4-8} the cover structure {14} is associated with the inner panel {24} by being either integrated as part of or attached to the inner panel {24}.
Regarding claim 5, Seo discloses {Figures 4-8} the latch mechanism {12} is associated with the inside handle {16} by being either integrated as part of or attached to the inside handle {16}.
Regarding claim 6, Seo discloses {Figures 4-8} the sloped portion {22} of the inboard surface of the cover structure {14} is shaped such that when the sloped portion {22} contacts the latch mechanism {12}, the latch mechanism {12} is rotated into the latched position.
Regarding claim 7, Seo discloses {Figures 4-8} the latch mechanism {12} is a lever system associated with the inside handle {16}.
Regarding claim 8, Seo discloses {Figures 5-8} a rib structure {26} positioned at an outboard side of the cover structure {14}, wherein the movement of the outer panel {20} towards the inner panel {24} causes the outer panel {20} to contact and apply force to the rib structure {26}, which thereby causes the rib structure {26} to apply force to the cover structure {14}, which thereby causes the sloped portion {22} of the inboard surface of the cover structure {14} to move the latch mechanism {12} into the latched position.

Regarding claim 10, Seo discloses {Figures 4-8} the latch mechanism {12} is a lever {12a} having a curved end {top left of 12} and wherein the sloped portion {22} of the inboard surface of the cover structure {14} is shaped such that the sloped portion {22} contacts and applies force to a first side of the curved end {top left of 12}.
Regarding claim 11, Seo discloses {Figures 4-8} the sloped portion {22} of the inboard surface of the cover structure {14} is sloped in an inboard-outboard direction.
Regarding claim 12, Seo discloses {Figures 4-8} the outer panel {20} deforms and moves towards the inner panel {24} in response to a side impact {force arrow in Figure 8} to the vehicle door.
Regarding claim 13, Seo discloses {Figures 4-8} the cover structure {14} is shaped to prevent the latch mechanism {12} from moving back into the unlatched position {Pg. 3, lines 1-6}.
Regarding claim 15, Seo discloses {Figures 4-8} a vehicle door {“door”} comprising: an outer panel {20}; an inner panel {24}; an inside handle {16} attached to the inner panel {24}; a cover structure {14} located between the outer panel {20} and the inner panel {24}, the cover structure having an inboard surface with a sloped portion {22}; and a latch mechanism {12} associated with the inside handle {16}, wherein movement of the outer panel {20} towards the inner panel {24} causes the sloped portion {22} of the inboard surface of the cover structure {14} to contact the latch mechanism {12} and move the latch mechanism into a latched position.

Regarding claim 17, Seo discloses {Figures 4-8} a method for preventing a vehicle door {“door”} from opening in response to a side impact {“side impact”} to the vehicle door, the method comprising: moving an outer panel {20} of the vehicle door in an inboard direction {force arrow in Figure 8} in response to the side impact to the vehicle door; applying, by the outer panel {20}, force to a cover structure {14} located between the outer panel {20} and an inner panel {24} of the vehicle door such that a sloped portion {22} of an inboard surface of the cover structure {14} is moved in an inboard direction {Figure 8}; and applying, by the sloped portion {22} of the inboard surface of the cover structure {14}, force {force arrow in Figure 8} to a latch mechanism {12} associated with an inside handle {16} attached to the inner panel {24} to thereby move the latch mechanism {12} into a latched position.
Regarding claim 18, Seo discloses {Figures 4-8} applying the force {force arrow in Figure 8} to the latch mechanism {12} comprises: rotating the latch mechanism {12} into the latched position, wherein the vehicle door is prevented from opening with the latch mechanism in the latched position {Pg. 1, lines 31-33}.
Regarding claim 19, Seo discloses {Figures 5-8} applying the force to the cover structure {14} comprises: applying the force to a rib structure {26} associated with the cover structure {14} to thereby apply the force to the cover structure {14}, wherein the rib structure {26} 
Regarding claim 20, Seo discloses {Figures 4-8} the outer panel {20} moves in the inboard direction {force arrow in Figure 8} by deforming inwards towards the inner panel {24}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Jankowski (US 2010/0320777).
Regarding claim 14, Seo discloses all the aspects of claim 1. However, Seo does not explicitly disclose that the vehicle door is a sliding door. 
	Jankowski teaches that the vehicle door {“motor vehicle door”} is a sliding door [0027].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used the apparatus disclosed by Seo in a wide variety of doors, including, but not limited to, sliding doors, in order to provide side impact safety to larger motor vehicles such as vans [0027].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2018/0073278) teaches a door outside handle with a reinforced rib structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614